EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on March 10, 2021.
The application has been amended as follows: 
Claim 1, ln. 5: “a plurality of combinations of said electrodes” is changed to –a plurality of combinations of said plurality of electrodes--;
Claim 1, ln. 6: “the electrodes of said combination” is changed to –the electrodes of said plurality of combinations--;
Claim 1, ln. 6-7: “at one or more of said electrodes” is changed to –at one or more of said plurality of electrodes--;
Claim 4, ln. 2: “a probe” is changed to –the probe--;
Claim 4, ln. 2: “a plurality of combinations of electrodes” is changed to –the plurality of combinations of said plurality of electrodes--;
Claim 4, ln. 2-3: “said electrodes” is changed to –said plurality of electrodes--;
Claim 5, ln. 2: “each of the plurality of combinations of electrodes” is changed to –each of the plurality of combinations of the plurality of electrodes--;
Claim 5, ln. 4: “the combination of electrodes” is changed to –the plurality of combinations of the plurality of electrodes--;
Claim 8, ln. 2: “a perimeter” is changed to –the perimeter--;
Claim 8, ln. 4: “the nerve” is changed to –the peripheral nerve--;
Claim 8, ln. 4: “the electrodes” is changed to –the plurality of electrodes--;
Claim 9, ln. 1-2: “the electrodes” is changed to –the plurality of electrodes--;
Claim 10, ln. 3: “the electrodes” is changed to –the plurality of electrodes--;
Claim 12, lns. 4-5: “determining, during the subject activity, electrical properties within the peripheral nerve using the steps of any preceding claim; and” is changed to –determining, during the subject activity, the electrical properties of the peripheral nerve; and--
Claim 17, ln. 2-3: “the range 1 kHz to 20kHz, or in the range 5 kHz to 12kHz” is changed to –a range of 1 kHz to 20 kHz or in a range of 5 kHz to 12 kHz--;
Claim 18, ln. 2-3: “the range 4kHz to 8kHz or in the range 5 kHz, or in the range 9 kHz to 11 kHz” is changed to --a range of 4kHz to 8kHz or in a range of 5 kHz, or in a range of 9 kHz to 11 kHz--;
Claim 19, ln. 2-3: “the range 1 kHz to 2 kHz, and/or in the range 4 kHz to 5 kHz” is changed to --“a range of 1 kHz to 2 kHz, and/or in a range of 4 kHz to 5 kHz”
Claims 20-34: cancelled.
Replace Claim 35 as follows: 
Claim 35.  A method of imaging a cross section of electrical activity within a peripheral nerve, the method comprising: 
disposing a plurality of electrodes around a perimeter of, and in contact with, the peripheral nerve,
              applying a probe electrical signal to each of a plurality of combinations of the plurality of electrodes, and measuring resulting electrical responses at one or more of said plurality of electrodes; and
             using the resulting electrical responses to determine electrical activity of the peripheral nerve within the perimeter by carrying out electrical impedance tomography image reconstruction to determine a map or image of electrical activity of a cross section of the peripheral nerve within said perimeter.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Choi & Sun (U.S. PGPub. No. 2013/0172718) was found to be pertinent to the claimed invention. However, Choi & Sun fails to disclose, teach, or suggest the method steps as claimed in independent claims 1 and 35. While Choi & Sun discloses imaging with electrical impedance tomography (EIT) using a plurality of electrodes, Choi & Sun fails to disclose, teach, or suggest, in part, the method step of spacing a plurality of electrodes around a perimeter of, and in contact with the peripheral nerve. Choi & Sun only discloses a method step of attaching a plurality of electrodes (301) attached to the surrounding of the tissue structure (305), wherein a specific region (307) is located inside the tissue structure (Fig. 3). Elsewhere in the reference explains that the tissue structures are the brain, cochlea, spinal cord, a neck region or a chest region ([0058]). Therefore, Choi & Sun’s method step is only limited the plurality of electrodes indirectly surrounding a peripheral nerve, and the plurality of electrodes are not in contact with the peripheral nerve. 
Deem et al. (U.S. PGPub. No. 2006/0041277) also discloses imaging with EIT using a plurality of electrodes. However, similar to Choi & Sun, Deem only discloses providing a plurality of electrodes surrounding a renal artery (RA), wherein the renal nerves (RN) are around the renal artery (Fig. 2), see [0136]. Other references disclose providing a plurality of electrodes on an animal or patient’s cortex or scalp (Holder et al., U.S. PGPub. No. 2012/0043969, [0045]; McEwan et al., U.S. PGPub. No. 2010/0303321, [0017]; Pomfrett et al., U.S. PGPub. No. 2010/0010369, see Fig. 1; Boone et al. U.S. Pat. No. 5,919,142, col. 5, ln. 33-44). However, none of these references discloses the method step of spacing a plurality of electrodes around a perimeter of, and in contact with the peripheral nerve and determining properties of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                            3/10/2021